The opinion of the Court was delivered, by
Woodward, J.
It is essential to a good testament that the mind of the testator in the making of it be free, and not moved by fear, fraud, or undue flattery; and therefore if a man, by occasion of some present fear or violence, or threatening of future evils, do at the same time, or afterward, by the same motive (that is, when acting under that influence), make a testament, it is void, *331not only as to him that' put him so in fear, but as to all others, albeit the testator 'confirm it with an oath: Touchstone 405. It must be a present constraint, operative on the mind of the testator in the very act of making the testament. Threats and violence, or any undue influence long past and gone, and in no way shown to be connected with the testamentary act, are not evidence to impeach a will.
The will here was made in January, 1852, 'and there was no evidence offered to show that in making it the testatrix was influenced by the possible use her reputed husband might make of the fact of a former marriage, nor by the bad treatment she had received at his hands. General bad treatment is no ground for impeaching a will. Perhaps it ought to be regarded as furnishing presumptions in favor of the will. Unless it be shown that the testator was coerced, or at least influenced to make the will by the bad treatment received, it is irrelevant evidence, and as such was properly rejected.
Judgment affirmed.